Exhibit 10.1
 
EXECUTED COPY
 
WIRELESS DATA AGREEMENT
This Wireless Data Agreement (“Agreement”) is effective as of February 5, 2007
(“Effective Date”), between Sprint/United Management Company, a Kansas
corporation and wholly owned subsidiary of Sprint Nextel Corporation with
offices at 6200 Sprint Parkway, Overland Park, KS 66251 (“Sprint”) and UpSnap,
Inc., a Nevada corporation with offices at 134 Jackson St., Suite 203-204,
Davidson, NC 28036 (“Service Provider”). The parties desire to provide Service
Provider Services as part of the Sprint Services. Sprint and Service Provider
are parties to that certain Nextel Online Handset Placement Agreement (the
“Original Agreement”) dated October 15, 2001; Amendment No. 1 dated February 11,
2002; Amendment No. 2 dated October 10, 2003; Amendment No. 3 dated 2004 and
Amendment No. 4 dated July 21, 2004 (collectively, the “Agreement”). Effective
as of the date of this Agreement, the Original Agreement and all subsequent
Amendments to the Original Agreement are hereby terminated and replaced by this
Agreement.


1.       DEFINITIONS
 
The following definitions apply to this Agreement. Depending on the Services
provided by Service Provider, some definitions may not be utilized in the body
of the Agreement:


“Adjustment” means a refund or reduction to a charge for Premium Services made
by Biller at a User’s request based on performance or other issues arising from
the Premium Services. Only Biller is authorized to make Adjustments to Premium
Services charges.


“Billed Revenue” is defined as the charges, consistent with Section 4.3, that
Biller invoices to Users (excluding any applicable transaction taxes) for the
use of Premium Services net of all Adjustments.


“Biller” means Sprint, or as applicable, its billing agent, the Sprint
Affiliates or Sprint’s private label customers who may invoice Users for the use
of Premium Services.


“Confidential Information” means any information concerning a party’s trade
secrets, products, planned products, services or planned services, suppliers,
customers, prospective customers, data, financial information, computer
software, processes, methods, knowledge, inventions, ideas, marketing,
promotions, discoveries, current or planned activities, research, development,
or other information relating to a party’s business activities or operations or
those of its customers or suppliers.


“Enhancement” means any change, modification, update or enhancement to the
Service Provider Services.


“Device” means the digital electronic equipment meeting the requirements of and
authorized by Sprint for Users to access any of the various Sprint Services,
that (i) is compliant with the CDMA 2000 standard as implemented by Sprint, or
any successor standard as implemented by Sprint and (ii) may, but is not
required to, include a Sprint Media Player.


“Download” means a successful transmission of a Premium Service across the
Sprint Wireless Network to a designated Device.


“Marks” means a party’s trademarks, trade names, service marks and iconography.


“Other Services” means services transmitted to Users via the Sprint Wireless
Network and that charge Users a fee but that do not utilize Sprint's billing on
behalf of functionality.


“Premium Services” means certain Sprint-approved services provided by Service
Provider to Users and for which Users are invoiced a fee by Biller on behalf of
Service Provider, including (if applicable) Java Application, Games, Images,
Ringers, and Service Provider Channel.


“Proprietary Programs” means Sprint’s proprietary encryption or decryption
modules, libraries or other scripts or programs of any kind.


“Representative” means each party’s primary point of contact for purposes of
supervising and managing performance of the respective party’s obligations under
this Agreement.


“Retail Price” means the price charged by Sprint for a User’s Download of an
Image or Ringer, less any Adjustment.


“Security Standards” means commercially reasonable security features in all
material hardware and software systems and platforms that Service Provider uses
to access Sprint’s Confidential Information.


“Service Provider Data” means all information collected or developed by Service
Provider regarding its customers who are Users or derived specifically from a
User’s use of the Service Provider Services or otherwise provided directly to
Service Provider by Users.
 
 
Version 10.0 (07/05)
SPRINT. CONFIDENTIAL INFORMATION
Page 1 of 11

 
 

--------------------------------------------------------------------------------

EXECUTED COPY
 
“Service Provider Services” means the set of features, functionality, data,
graphics, sounds, text and other information, material or other content in
electronic form provided by Service Provider to Users via transmission by
Sprint, including any Enhancements, Premium Services, and Other Services.


“Sprint Affiliate” means: (a) any entity controlling, controlled by or under
common control with Sprint, directly or indirectly by or through one or more
intermediaries; (b) any entity that has entered into an agreement to construct,
manage and maintain the Sprint Wireless Network in a defined geographical
territory and to sell wireless communications products or services in that
territory under the “Sprint” brand name or any other brand name(s) subsequently
primarily used by Sprint to market its wireless communications products or
services; or (c) any entity to which Sprint is required by law or contract to
provide wireless communications products or services involving the Service
Provider Services.


“Sprint Data” means all information collected or developed by Sprint regarding
its customers who are Users under this Agreement or derived specifically from a
User’s use of the Sprint Services or the Sprint Wireless Network, including, but
not limited to, the Mobile Identification Number (MIN) or Mobile Destination
Number (MDN) issued by Sprint to a User, the Electronic Serial Number (ESN)
associated with a Device, the Network Access Identifier (NAI), any
location-based information, network presence, NGG logs, transaction records,
vending machine meta data that relates to data usage or premium services
purchases, and any customer information described in the FCC definition of
“Customer Proprietary Network Information” as set forth in 47 USC 222(h)(1).


“Sprint Services” means the wireless data services provided by Sprint, on behalf
of itself or the Sprint Affiliates or both, utilizing radio frequencies assigned
by regulatory agencies.


“Sprint Wireless Network” means any and all telecommunications systems built,
owned or operated by Sprint or any of the Sprint Affiliates.


“Uncollectible Revenue” is defined as total Billed Revenue that is uncollected
and past due, and includes bad debts, fraudulent charges, short payments by
Users, and other payment shortfalls and delinquencies.


“User” means any individual who uses any of the Sprint Services.


“Vault” means a virtual location within Sprint’s server architecture where
Sprint stores a User’s purchased content.
 
2.       TERM


2.1   Term. The term of this Agreement begins on the Effective Date and ends
after 1 year (the “Initial Term”). After the expiration of the Initial Term,
this Agreement will be automatically extended on a month-to-month basis until
terminated by either party with a sixty (60) days prior written notice (each
monthly period a “Renewal Term”). The Initial Term and any Renewal Term are
collectively referred to as the “Term”.


2.2   Termination for Breach. Either party may terminate this Agreement if the
other party breaches any material term of this Agreement and the breach is not
cured within twenty (20) days after written notice of the breach. Unless
otherwise provided in the notice, or unless the breach has been cured, the
termination is effective twenty (20) days after the date of the notice.


2.3   Effect of Termination. Following any termination or expiration of this
Agreement, the parties will cooperate to ensure that Users have the ability to
continue to access, in accordance with the terms of this Agreement, previously
purchased Service Provider Services for a period of time that is equal to the
license period associated with such Service Provider Services. Sections 5, 6.2,
7, 8, 9, 12 and this Section 2.3 will survive the termination or expiration of
this Agreement, in addition to any other provisions that by their content are
intended to survive the expiration of this Agreement.
 
3.      SERVICES


3.1    Scope of Services. Service Provider shall enter into an agreement (the
“Content Provider Agreement”) with a third-party content provider (“Content
Provider”) upon terms and conditions to be mutually agreed upon by Service
Provider and Content Provider, pursuant to which Content Provider shall provide
to Service Provider a certain NASCAR-related audio service (the “NASCAR Audio
Service”, which, for purposes of this Agreement, shall be considered Service
Provider Services), which Service Provider shall make available to Users with
Devices via transmission by Sprint across the Sprint Wireless Network. Service
Provider may make Enhancements if: (a) the Enhancement complies with all
requirements in this Agreement; and (b) the Service Provider Services continue
to include the minimum applications described below. The Service Provider
Services for Devices will be provided in formats as may be required by Sprint as
specified in the Sprint Style Guide or as may be developed by Service Provider
and approved by Sprint during the Term. The Service Provider Services will
include, at a minimum, the following applications:
 
 
Version 10.0 (07/05)
SPRINT. CONFIDENTIAL INFORMATION
Page 2 of 11

 
 
 

--------------------------------------------------------------------------------

EXECUTED COPY
 
·  “NASCAR Audio Service” provides Users with access to NASCAR In-Car Audio.


3.2   Premium Services. Premium Services may not be available on all Devices. In
addition, Premium Services will not be provided for any electronic commerce or
other non-content applications or transactions (e.g., the purchase of a tangible
product). To qualify to provide Premium Services, Service Provider must provide
all of the information required on Exhibit A. Initial purchase of premium
content is through Sprint’s vending machine, and requires that Sprint host the
appropriate application. Service Provider will host any necessary content
updates or refreshes as required in the normal operation of the Service Provider
Services. Biller reserves the right, in its sole discretion, to not allow
certain Users to receive Premium Services and to set limits on the amount of
Premium Services Users can use.


3.3   Placement. Sprint will place a link to the Service Provider Services
within the Sprint Services during the Initial Term. Actual placement of this
link will be in Sprint’s discretion. The link may be moved or repositioned at
any time in Sprint’s discretion, and may be otherwise moved or removed by Users
as part of any personalization functionality. Sprint has relationships with
other providers (“Resale Partner”) for the resale of Sprint PCS services . Under
those agreements, Resale Partner may be reselling wireless content to its
customers. Service Provider acknowledges that the wireless content resold by
Resale Partner may include Service Provider Services. In such instances Service
Provider will: (1) allow Resale Partner’s customers to access Service Provider
Services through Sprint PCS Network; and (2) allow Resale Partner to bill its
customers for Service Provider Premium Services and use Service Provider’s name
on its customer invoices.


3.4   Technical Requirements. Sprint will register Service Provider on Sprint’s
content manager website at http://developer.sprint.com for account registration
purposes. Sprint will provide technical documentation to Service Provider with
system requirements for the design, style and other aspects of the Service
Provider Services, and Service Provider will adhere to the technical
documentation, which may be updated or changed by Sprint during the Term.


3.5   User Support. Sprint may establish terms with Users for use of the Sprint
Services, which may include terms for the use of Premium Services. Sprint is
responsible for all User support relating to the Sprint Services and the Sprint
Wireless Network. Service Provider is responsible for all User support issues
relating to Service Provider Services. Service Provider will appropriately refer
all User questions and inquiries regarding Sprint or the Sprint Services to
Sprint’s Customer Solutions unit. The parties will reasonably cooperate with
each other to provide necessary User support services. Service Provider’s toll
free phone number, email address, and/or Internet URL (that links directly to a
help desk location) for User referrals is as follows:
http://www.upsnap.com/support.jsp.


3.6   User Complaints. Service Provider will cooperate with Sprint to resolve
User complaints. Sprint reserves the right to suspend Service Provider’s ability
to provide Premium Services if: (a) for any two out of three consecutive months,
the number of complaints Sprint receives regarding charges for Premium Services
exceeds 5% of all the complaints Sprint receives related to charges for all
services with billing on behalf of functionality provided by Sprint; or (b)
Sprint reasonably believes unauthorized charges for Premium Services are being
presented to it by Service Provider. Sprint will allow Service Provider to
resume providing Premium Services if Sprint determines that the problems
underlying the complaints or unauthorized charges have been resolved. In
addition, the parties will comply with any other existing or future regulatory
obligations that apply to this Agreement or the relationship between the
parties.


3.7   Representatives. The parties designate the following Representatives:
xxxxxxxxxxxxx for Service Provider. Each party may change its Representative by
providing notice to the other party. All technical, marketing or other business
issues will be communicated to the other party’s Representative, and each
party’s Representative will be authorized to respond on its behalf with respect
to those issues. The Representatives will hold conference calls on a mutually
agreeable basis, and may contact each other on an as-needed basis.


3.8   Content Standards. Materials that are included in the Service Provider
Services will not: (a) facilitate or promote illegal activity, or contain
content that is illegal; (b) contain content that is defamatory, obscene,
distasteful, racially or ethnically offensive, harassing, or that is
discriminatory based upon race, gender, color, creed, age, sexual orientation,
or disability; (c) contain sexually suggestive or explicit content; (d) infringe
upon or violate any right of any third party; or (e) disparage, defame, or
discredit Sprint or any Sprint Affiliate, or contain content that is derogatory,
detrimental, or reflects unfavorably on the name or business reputation of
Sprint or any Sprint Affiliate. Subsections (a) through (e) above are
collectively referred to as the “Content Standards.” If at any time Sprint
determines that Service Provider has violated any of the Content Standards,
Sprint may temporarily suspend the Service Provider Services. Sprint will notify
Service Provider of the suspension in writing or via e-mail and Service Provider
must cure the violation within 3 business days (the “Cure Period”) after this
notification by removing the portion of the Service Provider Services that
violates the Content Standards. If Service Provider reasonably disputes Sprint’s
determination of a Content Standards violation, the parties will confer in good
faith and attempt to resolve the dispute during the Cure Period, but in all
cases Sprint will make the final determination. Sprint may continue the
suspension of the Service Provider Services during the Cure Period. If Service
Provider fails to cure the Content Standards violation within the Cure Period,
Sprint may, without further notice, immediately terminate this Agreement.
 
 
Version 10.0 (07/05)
SPRINT. CONFIDENTIAL INFORMATION
Page 3 of 11

 
 
 

--------------------------------------------------------------------------------

EXECUTED COPY
 
Service Provider will promptly notify Sprint if it: (a) receives a complaint
from a User that involves any of the prohibitions in the Content Standards; or
(b) otherwise becomes aware of an alleged Content Standards violation. Sprint
also reserves the right to review materials before they are included as part of
the Service Provider Services to determine if they violate the Content
Standards. If during this review Sprint determines in its sole discretion that
any materials violate any of the Content Standards, Sprint will notify Service
Provider and Service Provider will remove the violating materials before the
Service Provider Services will be transmitted to Users. Service Provider will
not, and will not assist any third party to, make fraudulent charges for Service
Provider Services, mislead Users concerning Service Provider Services, or
misrepresent the nature of Service Provider Services to Users. Sprint reserves
the right to suspend Service Provider Services if Sprint determines that any
Service Provider Services are fraudulent, misleading to Users, or being
misrepresented to Users.


3.9   Network Management and Operation. Sprint may temporarily suspend the
Service Provider Services as Sprint deems necessary in the normal management and
operation of the Sprint Wireless Network. If Sprint temporarily suspends under
this Section 3.9, it will insert a ‘card’ notifying Users that the Service
Provider Services are temporarily unavailable.


3.10  Operating Changes. If Sprint allows Service Provider to participate in
certain advanced services (e.g., instant messaging, location based services),
Service Provider will work with Sprint to adhere to applicable and Sprint
specified standards, requirements and any other technical specifications.
 Service Provider will coordinate with Sprint for the installation of new
versions, releases, and fixes to its operating system, system software and
hardware.
 
4.       PAYMENTS AND FEES


See Exhibit B.
 
5.      CONFIDENTIAL INFORMATION
 
5.1   General. Each party acknowledges that while performing its obligations
under this Agreement it may have access to the other party’s Confidential
Information. Each party agrees to: (a) keep the terms of this Agreement and the
other party’s Confidential Information confidential and, except as authorized by
the other party in writing, only use, and make copies of, the other party’s
Confidential Information to perform the Services or its obligations as required
under this Agreement; (b) only disclose the other party’s Confidential
Information to its personnel, including its affiliates, subcontractors and
agents, who have a legitimate business need to know the Confidential Information
in order to perform the party’s obligations under this Agreement; and (c) inform
its personnel who will have access to the other party’s Confidential Information
of the obligations of confidentiality and require its personnel to comply with
the terms of this Agreement. Upon request by the disclosing party, the receiving
party will provide written certification to the disclosing party that it has
returned or destroyed all Confidential Information, including any duplicate
copies.  If reasonably requested by either party, the other party will have
those personnel sign a non-disclosure agreement at least as restrictive as this
Section 5.
 
5.2    Exceptions; Injunctive Relief. Confidential Information does not include
information that the receiving party can demonstrate by written documentation:
(a) is rightfully known to the receiving party prior to negotiations leading to
this Agreement; (b) was independently developed by the receiving party without
any reliance on Confidential Information; (c) is part of the public domain; or
(d) is lawfully obtained by the receiving party from a third party not under an
obligation of confidentiality. The receiving party may disclose Confidential
Information to the extent required by law if it gives the disclosing party prior
written notice of the required disclosure and makes a reasonable effort to
obtain a protective order. Both parties acknowledge that disclosure of
Confidential Information by the receiving party may cause irreparable injury to
the disclosing party, its customers and other suppliers, that is inadequately
compensable in monetary damages. In addition to any other remedies in law or
equity, the disclosing party may seek injunctive relief for the breach or
threatened breach of this Section 5.
 
 
Version 10.0 (07/05)
SPRINT. CONFIDENTIAL INFORMATION
Page 4 of 11

 
 
 

--------------------------------------------------------------------------------

EXECUTED COPY
 
5.3       Information Security. 
 

a.  
To protect Sprint’s Confidential Information from unauthorized use, including
disclosure, loss or alteration, Service Provider will (i) meet the Security
Standards and (ii) inventory and test its compliance with the Security Standards
before accepting Sprint’s Confidential Information.

 

b.  
Upon Sprint’s reasonable request, Service Provider will provide information to
Sprint to enable Sprint to determine compliance with Section 5.3(a).

 

c.  
Service Provider will promptly inform Sprint of any known or suspected
compromises of Sprint’s Confidential Information as a result of Service
Provider’s failure to comply with the Security Standards.

 

d.  
On a periodic basis, but in no event more than twice in any 12-month period,
Sprint may, upon 10 days notice, perform a vulnerability assessment to determine
Service Provider’s compliance with the Security Standards. In addition, if
Sprint has a reasonable basis to believe that Supplier has breached or is likely
to breach the Security Standards, Sprint may, upon 5 days notice, perform a
vulnerability assessment.

 

e.  
At Sprint’s reasonable request, Service Provider will promptly cooperate with
Sprint to develop a plan to protect Sprint’s Confidential Information from
failures or attacks on the Security Standards, which plan will include
prioritization of recovery efforts, identification of and implementation plans
for alternative data centers or other storage sites and backup capabilities.

 

f.  
If Service Provider fails to meet the obligations in this Section 5.3, Sprint
will notify Service Provider of this failure as provided in this Agreement.
Service provider will have 30 days from receiving that notice to correct the
cause for such failure. If Service Provider has failed to remedy its failure
within this 30-day period, Sprint has the right to terminate this Agreement.

 
5.4   Proprietary Programs. If Sprint provides Service Provider with any
Proprietary Programs, Service Provider agrees not to copy, distribute, modify,
adapt, translate, de-compile, reverse engineer or otherwise create any
derivative works from the Proprietary Programs. The Proprietary Programs may
only be used by Service Provider to technically permit notification
functionalities under this Agreement. Service Provider must hold the Proprietary
Programs confidential under the terms of this Section 5.


5.5   Publicity. Neither party will make any news release, public announcement,
reference to this Agreement, its value, or its terms and conditions, or in any
manner advertise or publish the fact of this Agreement without the written
consent of the other party. Either party may, in its sole discretion, withhold
its consent to any publicity.
 
6.      GRANT OF LICENSES AND RIGHTS


6.1   General License Grant. Service Provider grants Sprint and Sprint
Affiliates a non-exclusive, non-transferable (with no right to sub-license
except as provided in this Agreement) license to reproduce, display, perform,
host, copy, offer, store, distribute, transmit, use, sell and exercise any other
rights reasonably necessary, to provide and download the Service Provider
Services, in any current or future mark-up language or format, as necessary to
enable Users to preview, access and utilize the Service Provider Services on the
Device.


The Sprint Wireless Network may modify the technical and visual format of the
Service Provider Services as necessary to ensure that they can be displayed on a
Device including, but not limited to, converting HDML or WML language to XHTML
language and not delivering portions of the Service Provider Services that fail
to reasonably render on any particular Device. Other than as set forth in the
immediately preceding sentence, Sprint will not alter the material included in
the Service Provider Services. Service Provider acknowledges that User’s have a
perpetual, royalty-free license to continue to use and access Service Provider
Services after they have been downloaded from Service Provider, unless the
Service Provider Service was expressly sold as a limited duration application.
Sprint may use the Service Provider Services or any transferred Service Provider
Data to monitor Service Provider’s performance and compliance with the terms of
this Agreement, for quality assurance purposes, and for Sprint’s internal
marketing research purposes.


6.2   Use of Marks. Each party grants to the other party a limited,
non-exclusive, non-transferable license, with no right to sub-license, to use
its Marks in the United States solely in connection with the services under this
Agreement and in accordance with this Section 6.2. Each party agrees that its
use of the other party’s Marks: (i) will comply with the other party’s identity
standards, which the other party will provide; (ii) must be presented to the
other party and receive written approval prior to any use; and (iii) will inure
to the benefit of the other party. The Marks are proprietary and nothing in this
Agreement constitutes the grant of a general license for their use. Neither
party acquires any right, title or interest in the other party’s Marks or the
goodwill associated therewith. Each party agrees not to (i) attack the other
party’s Marks, nor assist anyone in attacking them, and (ii) make any
application to register the other party’s Marks, nor to use any confusingly
similar trademark, service mark, trade name, iconography, or derivation thereof
including, but not limited to, the registration of any domain name including any
of the other party’s Marks, during the term of this Agreement and thereafter.
 
 
Version 10.0 (07/05)
SPRINT. CONFIDENTIAL INFORMATION
Page 5 of 11

 
 
 

--------------------------------------------------------------------------------

EXECUTED COPY
 
6.3   Marketing Materials. Sprint may wish to include Service Provider’s name,
logos, or a description of Service Provider Services in certain marketing
materials including collateral sent to Users, retail displays, or other
advertising and promotional activities. These uses of Service Provider’s name,
logos, or description will require Service Provider’s prior written approval.


6.4    Service Provider Marketing. Service Provider agrees to market the
availability of the Service Provider Services, including in the following
manner: wap.upsnap.com, www.upsnap.com, text ads for free services utilizing
upsnap’s short code 27627, text message campaigns to IDEN opt-in users. Any use
of the Sprint Marks in any marketing by Service Provider requires Sprint’s prior
written approval.


7.     OWNERSHIP AND USE OF DATA


7.1   Service Provider Ownership. Each party acknowledges and agrees that
Service Provider owns the Service Provider Marks, Service Provider Data, and
Service Provider Services (excluding third party content and services in the
Service Provider Services), and except for the licenses in this Agreement,
nothing in this Agreement confers in Sprint any right of ownership in the
foregoing.


7.2   Sprint Ownership. Each party acknowledges and agrees that Sprint owns the
Sprint Marks, Sprint Data, the Sprint Wireless Network, and the Sprint Services
(excluding third party content and services in the Sprint Services), and except
for the licenses in this Agreement, nothing in this Agreement confers in Service
Provider any right of ownership in the foregoing.


7.3   Rights and Limitations. All Sprint Data is Confidential Information and is
the exclusive property of Sprint. Service Provider will not, except as otherwise
stated in this Agreement, store, copy, analyze, monitor, or otherwise use any
Sprint Data. All Service Provider Data is Confidential Information and is the
exclusive property of Service Provider. Sprint will not, except as otherwise
stated in this Agreement, store, copy, analyze, monitor, or otherwise use any
Service Provider Data. Nothing in this Agreement prevents or limits: (a) Service
Provider from using Service Provider Data to communicate directly with Users of
Service Provider Services; or (b) Sprint or Sprint Affiliates from using Sprint
Data to communicate directly with Users.


7.4   Solicitation; Disclosure. Service Provider will not transmit “spam” or
distribute any other unsolicited information unless the User provides prior
express consent via the Device and will not contact Users via other means,
including, but not limited to telemarketing, unless User and Sprint consent.
Service Provider will not use any information obtained from the activities
contemplated under this Agreement to target advertisements or marketing to Users
based on the User’s use of Sprint Services. Service Provider will not take any
action, including data mining or any similarly disruptive practice, that
interferes with the development, operation, maintenance or content of Sprint’s
websites, servers or other related equipment. Neither party will disclose the
other party’s information or data provided to it under this Agreement to any
third party in a manner that identifies the User as an end user of a Service
Provider product or service or of the Sprint Services, except as may be required
by law or legal process.
 
8.       WARRANTIES AND DISCLAIMERS
 
8.1   Warranties. Service Provider represents and warrants that all hardware,
software and networks used by Service Provider to fulfill its obligations under
this Agreement will: (a) to the extent its hardware, software or networks depend
on a date processing function, perform and process date arithmetic and date/time
data in a consistent and accurate manner and in a manner that is unambiguous as
to century; and (b) to the extent its hardware, software or networks are used in
combination with other software, hardware or networks, they will properly
interoperate with the other software, hardware or networks, including the
exchange of date/time data. If Service Provider’s hardware, software, or network
is not compliant with this warranty, Service Provider will, at its expense,
promptly correct or modify the hardware, software, or network so that it is
compliant. Service Provider also represents and warrants that: (a) it will not
introduce into Sprint’s hardware, software, or network any software virus, worm,
“back door,” “Trojan Horse,” or similar harmful code; (b) the Service Provider
Services do not infringe any intellectual property right or violate any trade
secret right or other right of any third party; and (c) it will comply with all
applicable laws and regulations.


8.2   Disclaimers. Except as expressly set forth in this Agreement, each party’s
services, information, content and other materials are provided on an “as is,”
“as available” basis. Except for the express warranties made in this Agreement:
(a) neither party makes any warranty that its service will be uninterrupted,
secure, or error free, or that defects in either party’s service will be
corrected; and (b) each party specifically disclaims any representations or
warranties, express or implied, regarding any materials provided under this
Agreement, including any implied warranty of merchantability, fitness for a
particular purpose, non-infringement or any implied warranties arising from
course of dealing or performance. The parties acknowledge that use of any data
or information obtained by Users through either party’s service is at Users’ own
discretion and risk, and that Users will be solely responsible for any damage
resulting from use of that service. Each party agrees to include a disclaimer in
substantially similar form to the previous sentence in their respective User’s
agreements or terms and conditions of use for their respective services. 
 
 
Version 10.0 (07/05)
SPRINT. CONFIDENTIAL INFORMATION
Page 6 of 11


 
 

--------------------------------------------------------------------------------

EXECUTED COPY
 
9.     INDEMNIFICATION AND LIMITATION OF LIABILITY


9.1   Indemnification by Sprint. Sprint will indemnify and defend Service
Provider, Service Provider affiliates, and their respective directors, officers,
agents, and employees (each, a “Service Provider Indemnitee”) from and against
all claims, damages, losses, liabilities, costs, expenses, and reasonable
attorney’s fees (collectively “Damages”) arising out of a claim by a third party
against a Service Provider Indemnitee: (a) to the extent resulting from or
alleged to have resulted from any act or omission of Sprint under or related to
this Agreement; or (b) alleging that the Sprint Marks infringe any intellectual
property right or violate any trade secret right or other right of any third
party. 


9.2   Indemnification by Service Provider. Service Provider will indemnify and
defend Sprint, Sprint Affiliates, and their respective directors, officers,
agents, employees and customers (each, a “Sprint Indemnitee”) from and against
all Damages arising out of a claim by a third party against a Sprint Indemnitee:
(a) to the extent resulting from or alleged to have resulted from any act or
omission of Service Provider under or related to this Agreement; or (b) alleging
that the Service Provider Marks or the Service Provider Services infringe any
intellectual property right or violate any trade secret right or other right of
any third party.


9.3   Indemnification Procedures. Upon becoming aware of any matter that is
subject to the provisions of this Section 9. (a “Claim”), the party seeking
indemnification (the “Indemnified Party”) must promptly give notice of the Claim
to the other party (the “Indemnifying Party”), accompanied by a copy of any
written documentation regarding the Claim received by the Indemnified Party. The
Indemnifying Party will have the right, at its option, to settle or defend, at
its own expense and with its own counsel, the Claim. The Indemnified Party will
have the right, at its option, to participate in the settlement or defense of
the Claim, with its own counsel and at its own expense, but the Indemnifying
Party will have the right to control the settlement or defense. The Indemnifying
Party will not enter into any settlement that imposes any liability or
obligation on the Indemnified Party, or contains any acknowledgement of
wrongdoing by the Indemnified Party, without the Indemnified Party’s prior
written consent. The parties will cooperate in the settlement or defense and
give each other access to all relevant information. If an Indemnified Party’s
ability to provide a service is enjoined due to a claim covered by the indemnity
obligations in this Section 9, the Indemnifying Party will, at its option and
expense, and in addition to any other remedies that the Indemnified Party may
have, either: (a) procure for the Indemnified Party and the Users the continued
right to use the service; (b) replace the infringing material with
non-infringing material that will not adversely affect the operation or quality
of the service; (c) modify the infringing material so that it is non-infringing
and will not adversely affect the operation or quality of the service; or (d)
only if none of the above options are possible after commercially reasonable
attempts by the Indemnifying Party to complete them, either party may terminate
this Agreement.


9.4   Limitation of Liability. Except for a party’s breach of the provisions of
Section 5, for claims for which a party has an obligation of indemnity under
this Agreement and for a party’s grossly negligent, willful or fraudulent acts
or omissions, neither party will be liable to the other for any consequential,
punitive or indirect damages for any cause of action, whether in contract, tort
or otherwise. Consequential, and indirect damages include, but are not limited
to, lost profits, lost revenue, and loss of business opportunity, whether or not
the applicable party was aware of or should have been aware of the possibility
of these damages.
 
10.    SECURITY


Each party will maintain the security and integrity of its service, including
implementing procedures to prevent third parties from transmitting unsolicited
data or messages to Users. Service Provider will notify Sprint as soon as
possible if it knows or has reason to know that any unsolicited data or messages
are being sent to Users of the Service Provider Services, or if an unusual or
abnormal flow, number, or type of message is being sent to Users. If a User is
being sent unsolicited data or messages, or Service Provider notifies Sprint
that Users may be being sent unsolicited data or messages, each party will use
commercially reasonable efforts to promptly prevent continuing transmission of
unsolicited data or messages to Users. As necessary, Sprint will provide a
connection to its gateway via a 128-bit secure socket level connection. As
necessary, Service Provider will provide a secure connection to the Internet to
allow access to Service Provider Services by Sprint and Users.
 
11.     TESTING AND SERVICE RELIABILITY


11.1  Acceptance Testing. Prior to launch of the Service Provider Services or
any material Enhancements to Users (for purposes of this Section 11, each a
“Deliverable”), both parties will test the Deliverable for compliance with
Sprint’s launch checklist. If a dispute arises regarding testing criteria,
Sprint will make the final determination. Acceptance of any Deliverable will
occur upon the earlier of either: (a) Service Provider’s receipt of a notice
from Sprint stating that the Deliverable has met the testing criteria; or (b) 60
days, or other mutually agreeable time period, after the date of delivery,
unless notice of non-acceptance (including specific reasons for non-acceptance)
is provided to Service Provider within the 60-day period. Service Provider will
use commercially reasonable efforts to correct any non-conformance in a timely
manner. The parties will provide each other with commercially reasonable
assistance as necessary to correct any non-conformance, including information
necessary to recreate the error or non-conformity identified. The parties will
work together in good faith to complete acceptance testing according to any
applicable development schedule. Upon
 
 
Version 10.0 (07/05)
SPRINT. CONFIDENTIAL INFORMATION
Page 7 of 11

 
 
 

--------------------------------------------------------------------------------

EXECUTED COPY
 
successful completion of acceptance testing the parties will notify each other
of final acceptance.


11.2  Service Reliability. The parties will make commercially reasonable efforts
to ensure that their respective services under this Agreement are free from
material defects and are available to Users 24 hours a day, 7 days a week.
Service Provider will maintain the Service Provider Services according to the
restoral expectations set forth in the table below. For unplanned events, Sprint
will assign a trouble severity code based on Sprint’s assessment of trouble at
the point of trouble identification. Sprint will make adjustments to the trouble
severity code based on event activities. Sprint Technical Services and Service
Provider will conduct Operational Reviews as needed. The parties will
periodically review the trouble severity table and may modify it by mutual
written agreement.
 
Trouble Severity Code
Description
Restoral Expectations
Sev 1
“Sev 1 Error” means a catastrophic error in an application which causes a
complete (100%) loss of service for any subset of Users, for which a workaround
has not been made available and which causes: (a) an important component of the
Service Provider Services to be unusable or a system or product malfunction due
to deficiency or non-usability (i.e. a frequent or major User impact or a
frequent failure of an important service); or (b) data loss or corruption.
Example: 10/8 outage -- Users receiving “bad http status” errors when attempting
to connect to Service Provider’s site.
1.5 hours
Sev 2
“Sev 2 Error” means a non-catastrophic error in an application that causes
greater than 50% degradation of performance and that: (a) constitutes a major
failure for an important product feature which causes significant inconvenience
to Users, system or product malfunction due to deficiency or non-usability; or
(b) produces results materially different from those described in the
documentation for a major product feature, but which such error does not rise to
the level of a Sev 1 Error. Example: Users receiving “compile error” message
when attempting to read a news item.
4.0 hours
Sev 3
“Sev 3 Error” means a non-catastrophic error in an application that: (a) has an
impact on operational support or administrative tools / availability to service
or provision node but not considered to impact call processing; and (b) causes
less than 50% degradation of performance
8.0 hours
Sev 4
“Sev 4 Error” means an error in an application that: (a) has minimal current
impact on the User; and (b) causes a malfunction of a non-essential product
feature.
TBD (Joint Agreement)



11.3  Points of Contact and Escalations. If Sprint experiences technical
problems receiving or transmitting the Service Provider Services, Sprint may
contact Service Provider’s technical service group. Escalations will occur if
applicable restoral expectations are not met. Service Provider will provide for
24x7x365 support availability. For Sev 1 Errors, Service Provider will provide
continual support until the event is resolved. Service Provider and Sprint’s
Text Messaging Operations department will exchange ticket numbers for tracking
an event beginning with the initial report of trouble. Service Provider will
interface with any third party hardware and software vendors selected by it and
included as part of the Service Provider Services. During unplanned events,
Service Provider will interact with these third party vendors for service
restoral activities; Sprint will only be required to interact with Service
Provider. Sprint and Service Provider escalation contacts and numbers are as
follows:
 
Service Provider Contact Information (Accessible 24 hours a day / 7 days a
week) 


 
Contact Name & Title
Phone
Mobile or Pager
Email
1st 
Point of Contact
On Call Support
xxxxxxxx
xxxxxxxx
support@upsnap.com
1st
Escalation
xxxxxxxxxx
xxxxxxxxxx
xxxxxxxxx
xxxxxxx
2nd 
Escalation
xxxxxxxxx
xxxxxxxx
xxxxxxxx
xxxxxxxxx



Sprint Contact Information (Accessible 24 hours a day / 7 days a week)
For browsable content: 


 
Contact Name & Title
Phone
Mobile or Pager
Email
1st 
Point of Contact
xxxxxxxxx.
xxxxxx
N/A
N/A
1st Escalation
xxxxxxxxx
xxxxxxxx
xxxxxxxxxxx
xxxxxxxxx
2nd Escalation
xxxxxxxxx
xxxxxxx
xxxxxxxxxx
xxxxxxxxxxx

 
 
Version 10.0 (07/05)
SPRINT. CONFIDENTIAL INFORMATION
Page 8 of 11

 
 
 

--------------------------------------------------------------------------------

EXECUTED COPY
 
For downloadable content (i.e. Premium Services):


 
Contact Name & Title
Phone
Mobile or Pager
Email
1st 
Point of Contact
xxxxxxxxxxx
xxxxxxxxx
xxxxxx
xxxxxxxxx
1st Escalation
xxxxxxxxxxxxx
xxxxxxxx
xxxxxx
xxxxxxx
2nd Escalation
xxxxxxxx
xxxxxxxxx
xxxxxxxx
xxxxxxxxxxxx

 
12.    DISPUTE RESOLUTION
 
12.1  Waiver of Jury Trial. Each party waives its right to a jury trial in any
court action arising between the parties, whether under this Agreement or
otherwise related to this Agreement, and whether made by claim, counterclaim,
third party claim or otherwise. The agreement of each party to waive its right
to a jury trial will be binding on its successors and assigns.


12.2  Governing Law. This Agreement and the rights and obligations of the
parties are governed by the substantive and procedural laws of the state of
Kansas, without regard to any conflict of laws principles. This Agreement will
not be governed or interpreted in any way by referring to any law based on the
Uniform Computer Information Transactions Act (UCITA), even if that law is
adopted in Kansas. The parties expressly acknowledge that the United Nations
Convention on Contracts for the International Sale of Goods (UNCISG) does not
apply to this Agreement.


12.3  Forum Selection; Attorney’s Fees. Except to the extent necessary for
Sprint to enforce indemnity or defense obligations under this Agreement, any
court proceeding brought by either party must be brought, as appropriate, in
Kansas District Court located in Johnson County, Kansas, or in the United States
District Court for the District of Kansas in Kansas City, Kansas. Each party
agrees to personal jurisdiction in either court. The prevailing party in any
formal dispute will be entitled to reasonable attorney’s fees and costs
(including reasonable expert fees and costs), unless the prevailing party
rejected a written settlement offer that exceeds the prevailing party’s
recovery. The parties agree to continue performance during the pendency of any
dispute, unless this Agreement is terminated under Section 2.3.
 
13.      GENERAL


13.1  Notices. Unless otherwise agreed, notices provided under this Agreement
must be in writing and delivered by certified mail (return receipt requested),
hand delivery, or by a reputable overnight carrier service. In addition to
providing notices to the Representatives listed in Section 2.6, notices to
Sprint must be sent to the following addresses: (a) Sprint , Attn: Vice
President, Business Development and Product Innovation, Mailstop
KSOPHI0414-4A175, 6160 Sprint Parkway, Overland Park, Kansas 66251; and (b)
Sprint Law Department, Attn: VP Marketing and Sales, Mailstop KSOPHN0304, 6450
Sprint Parkway, Overland Park, Kansas 66251. Notices to Service Provider must be
sent to Service Provider’s address shown in the signature block of this
Agreement. Notices will be considered given on the day the notice is received.


13.2  Assignment. Sprint may assign any of its rights or obligations or this
Agreement to any Sprint Affiliate without the consent of Service Provider.
Otherwise, neither party may assign any of its rights or obligations or this
Agreement without the prior written consent of the other party, which consent
will not be unreasonably withheld or delayed.


13.3  Waiver; Severability; Remedies. The waiver of a breach of any term of this
Agreement will not constitute the waiver of any other breach of the same or any
other term. To be enforceable, a waiver must be in writing signed by an
authorized representative of the waiving party. If any provision of this
Agreement is held to be unenforceable, the remaining provisions will remain in
effect and the parties will negotiate in good faith a substantively comparable
enforceable provision to replace the unenforceable provision. All rights and
remedies of the parties, in law or equity, are cumulative and may be exercised
concurrently or separately. The exercise of one remedy will not be an election
of that remedy to the exclusion of other remedies.


13.4   Independent Contractor; Non-Exclusive Relationship. Service Provider and
its personnel are independent contractors for all purposes and at all times.
This Agreement does not create an exclusive relationship between the parties
except to the extent specifically provided for in this Agreement. Nothing in
this Agreement will be deemed to be a restriction on either party’s ability to
freely compete or to enter into “partnering” relationships with other entities.
 
 
Version 10.0 (07/05)
SPRINT. CONFIDENTIAL INFORMATION
Page 9 of 11

 
 
 

--------------------------------------------------------------------------------

EXECUTED COPY
 
13.5    Miscellaneous. This Agreement’s benefits do not extend to any third
party, including Sprint customers or Users, unless expressly stated in this
Agreement. The headings in this Agreement are for convenience only and will not
affect the meaning or interpretation of this Agreement. Because the parties
actively negotiated this Agreement, it will not be construed against either
party due to authorship. This Agreement, together with any exhibits, sets forth
the entire understanding of the parties as to the subject matter of this
Agreement and supersedes all prior agreements, discussions, and correspondence
pertaining to the subject matter of this Agreement. Any provision contained on a
party’s web site, preprinted on any order, invoice, statement, or other document
issued by either party, or contained in any “shrinkwrap” or “clickwrap”
agreement will have no force or effect if that provision conflicts with the
terms of this Agreement. This Agreement may not be amended or modified except in
writing signed by an authorized representative of each party. If there is an
inconsistency between the terms of this Agreement and those of any other oral or
written agreement between the parties, the terms of this Agreement will control.


SIGNED:
Sprint
Service Provider
Signature:/s/
Signature:/s/
Print Name:
Print Name:
Title:
Title:
Date:
Date:
 
Address:

 
 
 
Version 10.0 (07/05)
SPRINT. CONFIDENTIAL INFORMATION
Page 10 of 11

 
 
 

--------------------------------------------------------------------------------

EXECUTED COPY

Exhibit Omitted


{
 
 
 
 
Version 10.0 (07/05)
SPRINT. CONFIDENTIAL INFORMATION
Page 11 of 11